Citation Nr: 1203064	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  06-00 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for radicular neuropathy of the right upper extremity (major).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1985 to October 1989.

This matter comes before the Board of Veterans' Appeals  (Board) from a February 2005 decision review officer (DRO) decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March and September 2009, the Board remanded the claim for additional development, which has been accomplished. 

Finally, as noted in the September 2009 Board remand, the Veteran claimed that he could not work due to his service-connected disabilities and a claim for a total disability rating based on individual unemployabilty (TDIU) was referred to the RO via the Appeals Management Center (AMC).  It does not appear that any action was taken by the AMC or RO on this matter.  

The Veteran has withdrawn his increased rating claim and therefore the Board does not currently have jurisdiction of a TDIU claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue of entitlement to a TDIU is not currently developed or certified for appellate review.  Accordingly, it is again REFERRED to the RO for appropriate consideration.


FINDING OF FACT

In an October 2011 written statement, the Veteran withdrew his claim of a higher rating for right radicular neuropathy.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of entitlement to an initial rating in excess of 10 percent for radicular neuropathy of the right upper extremity (major) have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an October 2011 written statement, which was received by the Board in November 2011, prior to the promulgation of a decision, the Veteran expressed his desire to "rescind" his appeal for an initial rating in excess of 10 percent for radicular neuropathy of the right upper extremity (major).  He specified that the issue his wished to withdraw was 8515, which is the diagnostic code under which his service-connected disability is rated.  It is therefore clear that he wishes to withdraw his claim of entitlement to a higher rating for right radicular neuropathy.

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).

As the Veteran has withdrawn his appeal with respect to the claim on appeal, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction of this issue and it is dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


